DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10948316 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This Office Action is in response to the Amendment filed on the date: July 7, 2022.
Claims 11-27 are currently pending.  Claims 1-10 and 28 are canceled.  No claims have been amended or are new.

Response to Arguments
Objection to title
Applicant’s arguments, see REMARKS page 8, with respect to the objection of the title have been fully considered and are persuasive.  The objection of the title has been withdrawn. 

Double Patenting rejection
Applicant’s arguments, see REMARKS page 8, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 11-28 has been withdrawn. 

Rejection under 35 USC §102(a)(1)
Applicant’s arguments, see REMARK page 8, with respect to the rejection of claim 28 have been fully considered and are persuasive.  The rejection of claim 28 has been withdrawn. 

Allowable Subject Matter
Claims 11-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has filed a Terminal Disclaimer (filed July 7, 2022) that overcomes the double patenting rejection of claims 11-27.
Regarding independent claim 11, the prior arts of record taken alone or in combination fail to teach or suggest:
“the element portion is non-oval and can be arranged in an imaginary ellipse, wherein the imaginary ellipse has a major axis that connects both ends of the element portion with regard to a direction of a long axis thereof to each other and a minor axis that connects both ends of the element portion with regard to a direction of the short axis thereof to each other, as viewed in a direction that is perpendicular both to the short axis and to the long axis of the element portion, wherein a width of the element portion with regard to the direction of the short axis thereof decreases from a middle position of the element portion with regard to the direction of the long axis thereof toward both ends of the element portion with regard to the direction of the long axis thereof as a distance from the middle position increases, and a rate of a change in the width of the element portion in the direction of the long axis increases from the middle position toward the both ends of the element portion with regard to the direction of the long axis thereof as a distance from the middle position increases,” when used in combination with all other limitations of claim 11.
	Claims 12-17 are allowed for depending on claim 11.
Regarding independent claim 18, the prior arts of record taken alone or in combination fail to teach or suggest:
“the element portion is non-oval and can be arranged in an imaginary ellipse, wherein the imaginary ellipse has a major axis that connects both ends of the element portion with regard to a direction of a long axis thereof to each other and a minor axis that connects both ends of the element portion with regard to a direction of the short axis thereof to each other, as viewed in a direction that is perpendicular both to the short axis and to the long axis of the element portion, wherein a width of the element portion with regard to the direction of the short axis thereof decreases from a middle position of the element portion with regard to the direction of the long axis thereof toward the end of the element portion with regard to the direction of the long axis thereof, and a rate of a change in the width of the element portion in the direction of the long axis is not constant between the middle position and the end,” when used in combination with all other limitations of claim 18.
	Claims 19-22 are allowed for depending on claim 18.
Regarding independent claim 23, the prior arts of record taken alone or in combination fail to teach or suggest:
“the element portion is non-oval and can be arranged in an imaginary ellipse, wherein the imaginary ellipse has a major axis that connects both ends of the element portion with regard to a direction of a long axis thereof to each other and a minor axis that connects both ends of the element portion with regard to a direction of the short axis thereof to each other, as viewed in a direction that is perpendicular both to the short axis and to the long axis of the element portion, wherein a width of the element portion with regard to the direction of the short axis thereof decreases from a middle position of the element portion with regard to the direction of the long axis thereof toward the end of the element portion with regard to the direction of the long axis thereof,” when used in combination with all other limitations of claim 23.
	Claims 24-27 are allowed for depending on claim 23.

The closest references are found based on the updated search:
a)  Vieux-Rochaz et al. discloses “Magnetic field sensor having a magnetoresistance bridge with a pair of magnetoresistive elements featuring a plateau effect in their resistance-magnetic field response” (see 6069476)
b)  Guo et al. discloses “Method and structure to reset multi-element MTJ” (see 7394248)
c)  Bohlinger et al. discloses “Magnetic field sensing device” (see 6529114)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 11-27 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867